Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (applicants NPL number 8 on the IDS of 9-1-20).
Kim discloses production of PS-b-PO-b-PS (abstract) in which a polyolefin chain is grown by insertion of olefin units into a dialkyl zinc followed by polymerization of styrene and quenching to remove the zinc and result in the triblock. However, note page 5950 at lines 5-14 where it is disclosed that “PS chains were effectively grown from almost all the Zn-alkyl sites (emphasis added)” and thus it is expected that some very minor amount of diblock copolymer would result from the few sites from which styrene polymerization did not take place. Note also lines 9-12 of the last complete paragraph on page 5951 disclosing that PO-b-PS diblock copolymers were generated. Regarding applicants TGA characteristic including that of claims 13-15, this would appear inherent due to the similarity of applicants block copolymers and those of the reference and especially since the block copolymers of the reference are not generated by a process .

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 20210017377).
Example 1 of the reference discloses a mixture of di and triblock copolymers made by the identical process of Example 1 of applicants’ specification including use of same catalyst, reaction times, reaction temperatures, monomers and concentrations and thus it would be expected from this fact alone that identical products would be produced having identical characteristics and having no residual double bond as no .

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
JCM
9-16-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765